DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-18 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 103 for the print head appears in the drawings but is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The Specification is objected to because of the following impropriety:
The use of the term “Teflon AF”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. For example, “DuPont™ Teflon® AF”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 2, 7, 16, 17, and 18 are objected to because of the following informalities:
“Substrate” is recited in Claims 1, 2, 7, 16, 17, and 18 and is variably referred to as “substrate for holding the sample”, “substrate for holding”, “sample substrate”, and “substrate”. 
“Edge” is recited in Claims 1 and 7 and is variably referred to as “edge” and as “hard edge”. 
“Photosensitive resin” is recited in Claims 1, 10, 11, and 13, and is variably referred to as “photosensitive resin” and “printing resin”. 
“DLP chip” is recited in Claims 1 and 16 and is variably referred to as “DLP chip” and as “DLP micro display chip”. 
The above claims are objected to on the ground of inconsistent terminology. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 2-3 recite “than presently available”. The claim is vague and indefinite because the metes and bounds of “presently available” is not defined by the claim. Dependent Claims 2-18 are indefinite as depending from an indefinite base claim.
Claim 1 line 14 recites the limitation "the gap".  There is insufficient antecedent basis for this limitation in the claim, therefore the claim is indefinite. Dependent Claims 2-18 are indefinite as depending from an indefinite base claim. For the sake of examination, the Examiner will examine the claim as if it recited “a gap”. 
Claim 1 line 14 recites “a top layer”. It is unclear what “top layer” refers to. It appears the drafter means the most recently printed layer because that is the layer closest to the printing head. If this invention is used in an arrangement wherein the printing head is gravitationally above the substrate, the most recently printed layer would be the top layer, and the claim would make sense. However, if this invention is used in an arrangement wherein the substrate is gravitationally above the printing head, the most recently printed layer would be the bottom layer, and the claim would not make sense. Thus, the claim is unclear and therefore indefinite. Dependent Claims 2-18 are indefinite as depending from an indefinite base claim. For the sake of examination, the Examiner will examine the claim as if it recited “most recently printed layer”. The Applicant is invited to find language better than the Examiner’s suggested phrase.
Claim 1 lines 15-16 recite “when no previous coating for forming the sample has yet been applied”. The claim is vague and indefinite because it is unclear whether the limitations following the term “when” are part of the claimed invention. Dependent Claims 2-18 are indefinite as depending from an indefinite base claim. 
Claim 1 lines 23-24 recite “if a subsequent coating layer is to be applied”. The claim is rendered vague and indefinite because it is unclear whether the limitations following the term “if” are part of the claimed invention. Dependent Claims 2-18 are indefinite as depending from an indefinite base claim.
Claim 2 lines 1-2 recite “the motion of the sample substrate”. There is insufficient basis for this limitation in the claim.
Claim 6 contains the trademark/trade name Teflon® AF.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polytetrafluoroethylene and, accordingly, the identification/description is indefinite. Dependent Claim 10 is indefinite as depending from an indefinite base claim. For the sake of examination, the Examiner will examine the claim as if it recited “Teflon® AF polytetrafluoroethylene”. 
Claim 7 line 3 recites “the new area”. The claims lacks proper antecedent basis because there is insufficient basis for the limitation in the claim. Dependent Claims 8 and 9 are indefinite as depending from an indefinite base claim.
Claim 7 line 4 recites “a resin coating scraper”. However, a resin coating scraper was already recited in Claim 1 upon which Claim 7 depends. Is this the same resin coating scraper? A different one? Thus the claim is unclear and therefore indefinite. Dependent Claims 8 and 9 are indefinite as depending from an indefinite base claim. 
Claim 7 line 5 recites “top layer”. See similar Claim 1 rejection above.
Claim 7 line 6 recites “when no previous coating for forming the sample has yet been applied”. The claim is vague and indefinite because it is unclear whether the limitations following the term “when” are part of the claimed invention. Dependent Claims 8-9 are indefinite as depending from an indefinite base claim.
Claim 9 lines 3-4 recite “that accuracy of a stitching-printed sample is within the specifications”. The claim is rendered vague and indefinite because the term “accuracy” is not defined by the claim and the specification does not provide a standard to ascertaining the requisite degree. Also, the phrase “the specifications” lacks antecedent basis because there is insufficient basis for this limitation in the claim.
Claim 11 lines 1-2 recites “top layer”. See similar Claim 1 rejection above.
Claim 11 line 2 recites “if no coating layer has yet been applied”. The claim is vague and indefinite because it is unclear whether the limitations following the term “if” are part of the claimed invention. 
Claim 11 line 3 recites “the photosensitive resin level”. The claim lacks proper antecedent basis because there is insufficient basis for this limitation in the claim.
Claim 12 line 2 recites “the resin flow speed”. The claim lacks proper antecedent basis because there is insufficient basis for this limitation in the claim.
Claim 14 recites “the pressure”. The claim lacks proper antecedent basis because there is insufficient basis for this limitation in the claim.
Claim 16 line 1 recites the limitation "the digital image".  There is insufficient antecedent basis for this limitation in the claim. Furthermore, by “digital image” does the Applicant mean “image from the sequence of images” as recited in Claim 1? The claim is unclear and therefore indefinite. Dependent Claims 17 and 18 are indefinite as depending from an indefinite base claim. For the sake of examination, the Examiner will examine the claim as if it recited “an image from the sequence of images”. 
Claim 18 lines 1-2 recite “the substrate is gravitationally above the printing head”. Because Claim 16 from which Claim 18 depends requires the lens to be gravitationally above the sample substrate and situated between the surface of the sample substrate and the charge couple device, the Claim 16 arrangement of the system would make the requirements of Claim 18 impossible. Claim 16 describes a “right-side up” (aka top down) arrangement while Claim 18 is limited to an “upside down” (aka inverted or bottom up) arrangement. Both arrangements are common and well known in the art, however the invention cannot be both right-side up and upside down at the same time. Therefore the claim is indefinite. The Examiner suggests removing the limitation “gravitationally above the sample substrate” from Claim 16 to arrive at a claim that is not limited to the right-side up arrangement. For the sake of examination, the Examiner will examine Claims 16-18 as if the above-mentioned limitation was not recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 10, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2018/0194064 A1, hereinafter “Chen”).
The Examiner notes the Claim 1 preamble does not provide more than just context for the claimed invention. The body of the claim does not depend on the preamble for completeness and the preamble does not give life, meaning, and vitality to the claim. Therefore the preamble, including the comparative terms “high resolution”, “larger area”, and “faster speed”, is not afforded patentable weight.
Regarding Claim 1, Chen discloses an additive manufacturing system (200) comprising an optical apparatus (202), a visual detection apparatus (212), a mechatronics apparatus (224), a light guide tool (printing head, 220), and a substrate holder (resin vat, 240) where the substrate (photosensitive resin, 238) is held ([0026]; Fig. 2). An object (sample, 902) may be partially or fully immersed within the photosensitive resin ([0026]). The optical apparatus comprises a liquid crystal display or a digital micromirror device projector (aka digital light projection) (respectively, LCD or DLP chip, 204), a projector bulb comprising a lamp (302), and an objective lens (lens, 210) projects the illumination beam through to the printing head ([0027-0033], [0059]; Fig. 2). The visual detection apparatus comprises a magnification lens (216) and a camera with a CCD sensor ([0035]). The mechatronics apparatus comprises a motor and/or actuator (230), a platform (substrate, 226), a controller (240) with a processor (402) and a memory (404) that can cause the motor and/or actuator to move the platform in multiple directions including X, Y, and Z directions, thus motion stages, and to rotate the platform along the X, Y, and Z axes ([0036]). The printing head is moved or rotated about the platform in multiple directions including X, Y, and Z directions, and along the X, Y, and Z axes ([0037]). Motion is controlled numerically by the processor, thus precision control. The printing head is made from optically transmissive material (transparent printing head) with one or more reflective side walls interposed between opposing optically transmissive end defined by flat surfaces (flat tip), with the distal end having a transparent non-stick coating (506) adhered to the printing head, thus sealed, and made from polydimethylsiloxane (PDMS) or polytetrafluoroethylene (PTFE, aka Teflon®) ([0041]). A workorder may be generated and sent to the additive manufacturing system which includes a CAD drawing or file (3D digital model from a computer) including layered or sliced model (sequence of images where each image represents a layer) that depicts the sample to be fabricated, and the system then manufactures the sample ([0048]). 
In operation, the system positions the flat tip free end of the transparent printing head within an initial distance (gap) of the substrate under the photosensitive resin, thus in contact with, in the resin vat ([0050]). The substrate and/or the printing head may be moved to get the printing head into position, then emitting an illumination beam that cures the photosensitive resin onto the surface of the substrate ([0052]), thus generating at least a portion of the sample. Moving the free end necessarily moves the edge of the flat tip which necessarily moves excess resin so that the resin coating has a thickness defined by a gap between the printing head and the substrate, thus the flat tip necessarily serves as a resin coting scraper ([0053]). The system moves the free end (with LCD or DLP chip) of the printing head over at least a portion of the layer of cured photosensitive resin or the sample at a controlled distance using the numerically controlled multi-axis actuator while emitting the 2-dimensional light pattern (image) through the objective lens then through the printing head and onto the flat tip to selectively initiate cure of the photosensitive resin, thereby forming an additional layer of cured resin ([0053]). The printing head is then moved to continuing printing of the image ([0053]). 
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by Chen as discussed above. Chen discloses at least three precision stages control the motion of the sample substrate in X, Y, and Z directions as discussed above.
Regarding Claim 3, the limitations of Claim 1 from which Claim 3 depends are disclosed by Chen as discussed above. Chen discloses precision stages control the motion of the printing head in at least X and Y directions as discussed above.
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed by Chen as discussed above. Chen discloses the printing head is covered and sealed by a nonstick transparent, gas permeable membrane or hard window at the flat tip as discussed above. It is well known in the art that polydimethylsiloxane (PDMS) and polytetrafluoroethylene (PTFE, aka Teflon®) is gas permeable.
Regarding Claim 5, the limitations of Claim 4 from which Claim 5 depends are disclosed by Chen as discussed above. Chen further discloses the membrane or hard window comprises oxygen permeable materials as discussed above. It is well known in the art that polydimethylsiloxane (PDMS) and polytetrafluoroethylene (PTFE, aka Teflon®) is gas permeable.
Regarding Claim 6, the limitations of Claim 5 from which Claim 6 depends are disclosed by Chen as discussed above. Chen further discloses the membrane or hard window comprises polydimethylsiloxane or Teflon® AF as discussed above.
Regarding Claim 10, the limitations of Claim 6 from which Claim 10 depends are disclosed by Chen as discussed above. Chen further discloses by depiction in the drawings that the claimed structure is capable of submerging the printing head in the resin to a desired depth inclusive of 1 to 10 millimeters.
Regarding Claim 16, the limitations of Claim 1 from which Claim 16 depends are disclosed by Chen as discussed above. Chen discloses the visual detection apparatus (212) comprises a magnification lens (216) and a camera with a CCD sensor that can output to a computer monitor ([0035]). The optical apparatus comprises a liquid crystal display or a digital micromirror device projector (aka digital light projection) (respectively, LCD or DLP chip, 204), a projector bulb comprising a lamp (302), and an objective lens (lens, 210) that projects the illumination beam through the lens to the printing head then through the flat tip ([0027-0033], [0059]; Figs. 2, 3). As discussed in detail above, the digital image from the computer is projected by the LCD or DLP chip together with a light source through a lens onto a printing head with a sealed, optically transparent, and gas permeable flat tip, wherein the lens has an optical axis intersecting the sample substrate, which lens is situated between a surface of the sample substrate and charge coupled device. The camera with CCD monitors the projections onto the printing head and is focusable through the magnification lens (216) along the optical axis (unnumbered) wherein the motion and position of the sample substrate in X, Y, and Z directions is controlled by three precision stages ([0035-0036], [0045], [0050]; Fig. 2). The Examiner notes Claim 16 is examined as discussed in the 112(b) indefiniteness discussion above, i.e., without the limitation that lens is gravitationally above the sample substrate. 
Regarding Claim 18, the limitations of Claim 1 from which Claim 18 depends are disclosed by Chen as discussed above. Chen further discloses the substrate is gravitationally above the printing head (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0194064 A1, hereinafter “Chen”) in view of Seo et al. (US 2021/0331380 A1, hereinafter “Seo”).
Regarding Claim 17, the limitations of Claim 1 from which Claim 17 depends are disclosed by Chen as discussed above. Chen does not disclose the printing head is gravitationally above the substrate. 
In the same field of endeavor, stereolithography, Seo discloses a stereolithography apparatus setup in the right-side up (aka top down) arrangement wherein the light beam enters the resin vat from the top and irradiates resin disposed on the topside of an immersed substrate (Figure 1), and also discloses the stereolithography apparatus setup in the upside down (aka inverted or bottom up) arrangement wherein the light beam enters the resin vat from the bottom and irradiates resin disposed on the underside of the immersed substrate (Figure 2). The arrangements are well known in the art and involve rearrangement of structural elements.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Chen invention of a method for fabricating a 3D sample by stereolithography with a transparent printing head with a flat tip in contact with the resin, as discussed above, with the Seo teaching of arranging a stereolithography apparatus in a right-side up (aka top down) fashion or a upside down (aka inverted or bottom up) fashion. One would be motivated to combine them by a desire to gain a manufacturing advantage being able to fabricate 3D samples in either orientation and not being limited to just one.

Allowable Subject Matter
Claims 7-9 and 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754